356 F.2d 949
Daisy Gilbert FRUGE, Appellant,v.HARTFORD ACCIDENT AND INDEMNITY COMPANY, Appellee.
No. 22410.
United States Court of Appeals Fifth Circuit.
March 1, 1966.

J. Minos Simon, Lafayette, La., for appellant.
Nicholls, Pugh, Jr., and Pugh & Boudreaux, Lafayette, La., for appellee.
Before BELL and THORNBERRY, Circuit Judges, and FISHER, District judge.
PER CURIAM:


1
In this slip and fall personal injury case, a jury verdict was rendered in favor of appellee which finds ample support in the record.  The trial court correctly rejected appellant's motions for judgment notwithstanding the verdict and for a new trial.


2
We have examined each of appellant's contentions with regard to the admissibility of certain items of evidence, and are satisfied that no prejudicial error was committed.  Appellant's charge that she was prejudiced by the rulings and conduct of the trial judge is likewise without merit.


3
Appellant's final contention is that the court erred in refusing her leave to amend her original complaint in order to claim medical expenses under a mandate from her husband.  We need not consider this point, since the jury found for appellee on the question of liability.  Appellant's contention would affect only the question of quantum of damages.


4
The judgment is affirmed.